DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the phrase "a bearing section, into which a bearing opening with an inner circumferential surface surrounding the bearing opening is formed, wherein the bearing opening is formed to couple to a shaft" appears to be inaccurate given the teaching in the specification and the illustrations in the drawings (it appears that the striking tool swinging free on the shaft via its bearing). Note also claims 16-17 with this regard.
Claim 1 is indefinite since all that the applicant considers to be encompassed by the phrase “wherein the at least one recess circulates in a spiral manner along the inner recess circulate in a spiral manner? How many recesses are you claiming to? 
Note also claim 4 with this regard.
Indication of allowability of some of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6,10 and 13-17 are rejected as best understood under 35 U.S.C. 103 as being unpatentable over Plumb (US 2017/0291175).
Plumb discloses in Figs. 1-11, a striking tool 1 which includes a circular bearing race 2, with a circular bearing 3 received therein, a hole 5 is formed in two sections, a first circular section or cut 8 and a second circular section or cut 9 corresponding to a recess/groove wherein the first circular section or cut 8 and the second circular section 
With respect the recess circulates in a spiral manner, the depth of the recess and inner circumferential surface of the bearing, these limitations would have been obvious modifications by one skilled in the art once the basic apparatus was known as in Plumb. 
Examiner notes that the applicant has not recited any criticality to suggest that these limitations within the invention produces an unexpected result and would have been well within the scope of one skilled in the art and of no patentable merit (see applicant’s Figs. 2-6 disclosing different designs for the recess bearing and page 8 of the disclosure). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Plumb as needed, because the changes do not appear to provide any unexpected result and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive.

In response to applicant's argument on page 7 stating that “The at least one recess, which is formed into the inner circumferential surface of the bearing opening according to the published application, provides space for the material of the striking tool that is displaced during use of the striking tool due to the compression forces acting on the inner circumferential surface. The material surrounding the bearing opening is prevented from being displaced laterally out of the bearing opening where it would lead to a thickening of the striking hammer. Thus, the signs of wear that occur with conventional striking tools are reduced”. The examiner would like to point out that none of these advantages would make the claims non-obvious. Additionally, all of these have not been captured by the claims. 
	The applicant is reminded that it is by now well settled that features not claimed may not be relied upon in support of patentability.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725